Citation Nr: 1643561	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision, in which the RO, in Montgomery, Alabama, denied the Veteran's claim for service connection for bilateral hearing loss and his claim for an increased rating for degenerative joint disease of the lumbosacral spine.  In February 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.  Supplemental SOCs were issued in March 2016 and August 2016, reflecting the continued denials of the Veteran's claims.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Nashville, Tennessee, which certified the appeal to the Board in August 2016.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reason expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

In the Veteran's October 2014 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  In a September 2016 letter, the Veteran was informed that the requested hearing was scheduled for November 2, 2016.  The Veteran did not report to the scheduled hearing.  However, on November 2, 2016, the Veteran's representative submitted a letter requesting a postponement in the hearing due to "hardship and legal issues" and stating that the Veteran is living in transitional housing without phone or internet.  The representative further requested that the Veteran be afforded a video-conference or travel board hearing, whichever can be scheduled sooner, in lieu of a hearing in Washington, D.C.

In this regard, after notification of a hearing, an appellant may request a different hearing date within 60 days but not later than two weeks prior to the scheduled date.  38 C.F.R. § 20.702(c) (2015).  No grounds for the request need be stated.  Id.  After that period, the date for the hearing becomes fixed and any requests for an extension of time will be granted only if good cause is shown.  Id.  Whether good cause has been shown will be determined by the presiding Veterans Law Judge assigned to the hearing.  Id.

Under these circumstances, the Board finds that good cause has been shown to reschedule the Veteran's Board hearing so as to allow him to testify before a Veterans Law Judge during a video-conference or travel board hearing.  As the AOJ schedules such hearings, a remand of these matters for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

